—Appeal from an order of Supreme Court, Erie County (NeMoyer, J.), entered January 31, 2001, which granted defendant’s motion to dismiss the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying in part defendant’s motion to dismiss the complaint as time-barred and reinstating the breach of contract cause of action and as modified the order is affirmed without costs.
*911Memorandum: Plaintiffs breach of contract cause of action against defendant insurance agent is governed by a six-year statute of limitations (see CPLR 213 [2]; Chase Scientific Research v NIA Group, 96 NY2d 20, 30-31; see also Santiago v 1370 Broadway Assoc., 96 NY2d 765, 766). Thus, we modify the order by denying in part defendant’s motion to dismiss the complaint as time barred and reinstating the breach of contract cause of action. Present—Pigott, Jr, P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.